DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1 August is acknowledged.
Claims 11-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-IV, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dowling et al., U.S. 7,980,311.
Dowling et al. discloses in figures 1 and 2 a downhole tool, comprising: a bottom hole assembly (14) having an uphole end and a downhole end; a shroud (18) positioned around and proximate the downhole end of the BHA, the shroud operable to slide relative to the BHA; and one or more shear features (22; col. 2, lines 30-40) coupling the shroud to the downhole end of the BHA.
Dowling et al. discloses the shroud (18) has one or more fluid passageways (38) extending along a length thereof.
Dowling et al. discloses the BHA has one or more protrusions (28) extending radially outward therefrom, the one or more protrusions operable to catch one or more profiles (col. 2, lines 41-44) extending from an inner surface of the shroud.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clemens et al., U.S. 5,284,208.
Clemens et al. discloses a downhole tool (fig 1, 10), comprising: a bottom hole assembly (TFL 10) having an uphole end and a downhole end; a shroud (fig 3, 76; col. 7, lines 45-61) positioned around and proximate the downhole end of the BHA, the shroud operable to slide relative (col. 7, lines 45-48) to the BHA; and one or more shear features (84) coupling the shroud to the downhole end of the BHA.
Clemens et al. discloses the shroud (76) has a rounded nose (fig 3, bottom edge 112 appears to be round) proximate a downhole end thereof, the rounded nose configured to engage with a recess (fig 1, 28) feature in a leg of a y-block (fig 1, 18; col. 5, lines 1-4).
Clemens et al. discloses the BHA has one or more protrusions (fig 3, 98) extending radially outward therefrom, the one or more protrusions operable to catch one or more profiles (fig 3, 100) extending from an inner surface of the shroud.
Clemens et al. discloses the BHA is coupled to coiled tubing (col. 1, lines 54-57).
  
Claims 1, 5, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clamens, U.S. 7,779,924.
Clamens discloses a downhole tool, comprising: a bottom hole assembly (fig 3A, 110) having an uphole end and a downhole end; a shroud (154) positioned around (the inside of the setting tool 110) and proximate the downhole end of the BHA, the shroud operable to slide (fig 5; col. 9, lines 21-26) relative to the BHA; and one or more shear features (170) coupling the shroud to the downhole end of the BHA.
Clamens discloses three or more shear features (fig 2 shows a plurality of equally spaced holes for pin 170, fig 3A) couple the shroud to the downhole end of the BHA, the three or more shear features radially positioned equal distance around the shroud.
Clamens discloses the one or more shear features collectively have a minimum shear force of at least about 200 pounds and two collectively have a shear force ranging from about 500 pounds to about 10,000 pounds (col. 7, lines 13-19).

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telfer, U.S. 9,133,675.
Telfer discloses a bottom hole assembly (fig 1, 1) having an uphole end and a downhole end; a shroud (fig 1, 3) positioned around and proximate the downhole end of the BHA, the shroud operable to slide (col. 8, lines 47-50) relative to the BHA; and one or more shear features (6; col. 9, lines 58-60) coupling the shroud to the downhole end of the BHA.
Telfer discloses the one or more fluid passageways (the distal end of the tool 1 has blades and flutes; col. 4, lines 47-50) are one or more flutes extending along the length (Ls) of an outer surface thereof.
Telfer discloses  the one or more protrusions (fig 1, 13) are positioned downhole of the one or more profiles (fig 1, lower distal end of sleeve 3), the one or more protrusions operable to catch the one or more profiles when retrieving the BHA uphole (col. 8, lines 58-60; col. 7, lines 9-13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Robert Fuller, can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10 August 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676